DETAILED ACTION
Claims 1-12 are presented for examination.
	Applicant’s Amendment filed October 18, 2021 has been entered into the present application. 
	Claims 1-12 remain pending. Claims 1, 5 and 9 are amended. 
Applicant’s arguments, filed October 18, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his original election with traverse of the invention of Group I (claims 1-4), directed to a mitoriboscin compound of the recited structural formula of instant claim 1, and the election of the compound 24/F9, also known as (4S)-1-[(2-benzyloxy-5-tert-butyl-phenyl)methyl]-5-(4-methylpiperazin-1-yl)azepan-4-ol, which has the chemical structure 
    PNG
    media_image1.png
    226
    209
    media_image1.png
    Greyscale
, and corresponds to Applicant’s general formula of claim 1 in which R1 is 5-(4-methylpiperazin-1-yl)azepan-4-ol, R2 is tert-butyl, and R3 is hydrogen, as stated in the reply filed June 22, 2021. However, as indicated at p.3 of the July 14, 2021 non-final Office Action, Applicant was advised that the required election of a single invention between originally set forth Groups I-III was hereby withdrawn upon further reconsideration of the claims.

	In light of the removal of the previously set forth prior art rejections over claims 5-6 and 9-10 as indicated infra, as well as Applicant’s proffered amendments to claims 1, 5 and 9 in which Applicant requires that “wherein at least one of R1, R2, and R3 is not hydrogen”, Applicant is advised that examination has been further extended to (i) in claim 1, species of the recited formula in which R1 is hydrogen, R2 is chlorine, and R3 is hydrogen (i.e., the compound (2-benzyloxy)-5-chloro-aniline), and (ii) in claims 1, 5 and 9, species of the recited formula in which R1 is heteroarene (specifically, 4-quinoline), R2 is hydrogen, and R3 is hydrogen (i.e., the compound N-[4-(benzyloxy)phenyl]quinolin-4-amine). 
	The claims that are drawn to the species under examination are claims 1-2, 5-6 and 9-10 and such claims are herein acted on the merits infra.
	Instant claims 3-4, 7-8 and 11-12 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 

Status of Rejections Set Forth in the July 14, 2021 Non-Final Office Action
	In reply to the rejection of claims 1, 5 and 9 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.7 of the previous Office Action dated July 14, 2021, Applicant now amends claim 1 to amend the phrase “[a] mitoriboscin compound comprising the general formula” to now read “[a] 
	In reply to the rejection of claims 1, 5 and 9 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.7 of the previous Office Action dated July 14, 2021, Applicant now amends claims 1, 5 and 9 to remove the limitations directed to “derivatives”. Accordingly, the rejection is hereby withdrawn as applied to such claims. 
	Applicant should note, however, that various rejections under 35 U.S.C. §112(b) (pre-AIA  second paragraph) have not been overcome by the submitted amendments and are maintained infra.
	In reply to the rejection of claim 1 under 35 U.S.C. §102(a)(1) as being anticipated by Giblin et al. (U.S. Patent Application Publication No. 2008/0275053 A1; 2008), as set forth at p.9 of the previous Office Action dated July 14, 2021, Applicant now amends claim 1 to recite “wherein at least one of R1, R2, and R3 is not hydrogen”, thereby distinguishing over Giblin’s species of 2-(benzyloxy)-aniline. Accordingly, the rejection is now hereby withdrawn.
In reply to the rejection of (i) claims 5-6 under 35 U.S.C. §103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Holliday et al. (“Choosing the Right Cell Line for Breast Cancer Research”, Breast Cancer Research, 2011; 13:215) and Pelicano et al. (“Glycolysis Inhibition for Anticancer Treatment”, Oncogene, 2006; 25:4633-4646), as set forth at p.10-12 of the previous Office Action dated July 14, 2021, and (ii) claims 9-10 under 35 U.S.C. §103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Gellatly et al. (“Pseudomonas aeruginosa: New Insights Into Pathogenesis and Host Defenses”, Pathogens and Disease, 2013; 67:159-173), as set forth at p.13-14 of the previous Office Action dated July 14, 2021, Applicant now submits an acceptable declaration under 37 C.F.R. §1.130(a) in the papers filed October 18, 2021 disqualifying Ozsvari et al. as a grace period inventor-originated disclosure exception under AIA  35 U.S.C. §102(b)(1)(A). Applicant’s proffered declaration of attribution provides an unequivocal statement from each of the joint inventors that 
	To the extent that Applicant argues the determination of effective filing date of the pending and examined claims is incorrect (Remarks, p.8-14), such remarks have been fully and carefully considered, but are unpersuasive for the reasons of record. It is maintained that the effective filing date of claims 1-2 is March 15, 2017 (the filing date of U.S. Provisional Patent Application No. 62/471,688), and the effective filing date of claims 5-6 and 9-10 remains March 14, 2018 (the filing date of PCT Application No. PCT/US2018/022403). In any event, however, this issue is now considered moot in view of the newly submitted declaration under 37 C.F.R. §1.130(a) disqualifying Ozsvari et al. as a grace period inventor-originated disclosure exception under AIA  35 U.S.C. §102(b)(1)(A). 
	In reply to the provisional rejection of claims 1-2, 5-6 and 9-10 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 16-17, 19-20, 22 and 24-25 of U.S. Patent Application No. 16/493,871, as set forth at p.14-16 of the previous Office Action dated July 14, 2021, Applicant now submits an acceptable Terminal Disclaimer over the ‘871 application. Accordingly, the rejection is now hereby withdrawn. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The following rejections are maintained, and modified only to reflect new claim amendments:
In claims 2, 6 and 10, Applicant recites “the mitoriboscin compound comprises”, which renders the claim indefinite because it is unclear if (i) the mitoriboscin is defined by the recited structure, or (ii) the mitoriboscin compound comprises, as a smaller part of a larger structure, the recited structure (in which case the claim circumscribes compounds of broader scope than that recited in claim 1)1. Similar ambiguity exists also in claims 6 and 10, which each recite similar language. Clarification is required. 
In claim 1, Applicant recites that each R1-R3 group may be selected from “one or more mitochondrial targeting signals”, which is defined in the as-filed specification as “any chemical or peptide entity that increases the efficiency of targeting the attached molecule to the mitochondria”, which “would be expected to increase the potency and effectiveness of a mitoriboscin” (p.13, para.[0034]). However, the metes and bounds of the chemical or peptide entities that may be selected for use as the “mitochondrial targeting signal” are strictly dependent upon the identity of the “attached molecule” to affect its ability to target the mitochondria, but it is unclear whether the “attached molecule” refers to the general formula of the mitoriboscin compound absent the recited R groups or whether it refers to the general formula of the mitoriboscin compound and any R groups that are not “mitochondrial targeting signals”. Without such clarity, it is unclear exactly what “attached molecule” the “chemical or peptide entity” seeks to modify. Also, it is unclear the function that is actually being modified by the “mitochondrial targeting signal” because Applicant fails to clearly set forth in what manner the molecule is “targeted” to the mitochondria. For example, it is unclear whether the “targeting” refers to binding to the mitochondria or some other unexplained effect. Absent such disclosure, Applicant would not have been reasonably apprised of the “mitochondrial targeting signals” that are included or excluded from the scope of the 
In claim 5, Applicant recites “[a] method of treating cancer comprising administering to a patient in need thereof”, which renders the claim indefinite because the “need” of the recited patient is not clearly and precisely set forth. For example, it is unclear if the patient is in need of treating cancer, or in need of the recited mitoriboscin compound for another therapeutic use. Clarification is required. As claim 6 does not address this point of ambiguity in claim 5, it is rejected on the same grounds. 
In claim 9, Applicant recites “[a] method of treating a microbial infection comprising administering to a patient in need thereof”, which renders the claim indefinite because the “need” of the recited patient is not clearly and precisely set forth. For example, it is unclear if the patient is in need of treating a microbial infection, or in need of the recited mitoriboscin compound for another therapeutic use. Clarification is required. As claim 10 does not address this point of ambiguity in claim 9, it is rejected on the same grounds. 

	Response to Applicant’s Arguments
	In reply, Applicant states only that “the amendments herein render the rejection, and requests reconsideration and withdrawal of the rejection” (Remarks, p.14-15). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s amendments fail to address various issues of indefiniteness raised in the previous non-final Office Action dated July 14, 2021, which are reiterated above. In the absence of any specific rebuttal arguments addressing the propriety of such rejections and/or any amendments resolving the noted points of ambiguity, the rejections are maintained as reiterated above. 
	For these reasons supra, rejection of claims 1-2, 5-6 and 9-10 is proper. 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giblin et al. (U.S. Patent Application Publication No. 2008/0275053 A1; 2008).
	Giblin et al. teaches the compound (2-benzyloxy)-5-chloro-aniline, which is a compound of the chemical structure 
    PNG
    media_image2.png
    117
    146
    media_image2.png
    Greyscale
(p.15, para.[0187]-[0188]). 
	The (2-benzyloxy)-5-chloro-aniline compound taught by Giblin et al. corresponds to Applicant’s general formula recited in instant claim 1, in which R1 is hydrogen, R2 is chlorine, and R3 is hydrogen, thereby meeting Applicant’s requirement that “at least one of R1, R2, and R3 is not hydrogen”.
	Therefore, instant claim 1 is properly anticipated under AIA  35 U.S.C. §102(a)(1).

3.	Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (U.S. Patent Application Publication No. 2015/0361077 A1; 2015).
Simpson et al. teaches compounds of Formula IA1a, which has the chemical structure 
    PNG
    media_image3.png
    105
    238
    media_image3.png
    Greyscale
, in which n is, e.g., 0, 1, 2, etc.; p is 0 or 1; q is 0 or 1, provided that if p is 1, then n must not be 0 or 1; one of R1 and R2 is hydrogen and the other is selected from, e.g., 5 is selected from, e.g., hydrogen, halo, unbranched or branched alkyl having from 1-6 carbon atoms unsubstituted or substituted by phenyl or phenoxy, etc. (p.6, para.[0207]). Simpson et al. further teaches that specific embodiments of Formula IA1a include the compound N-[4-(benzyloxy)phenyl]quinolin-4-amine, which is a compound of the structure 
    PNG
    media_image4.png
    123
    182
    media_image4.png
    Greyscale
(p.6, para.[0210], Ex.59, p.44, para.[0554]-[0555]; p.98, claim 40). Simpson et al. teaches that the compounds are effective for inhibiting fungal growth, both in vivo or ex vivo, and may be used in a method for inhibiting fungal growth in a mammalian subject, such as a human subject, particularly for treating a fungal infection, and also are effective in the treatment of parasitic infections, including those caused by parasitic microorganisms, e.g., mycobacteria, Gram positive bacteria (Listeria, Staphylococcus), Gram negative bacteria (Coxiella), etc. (p.17, para.[0267]-[0270]; p.100, claim 98-p.101, claim 101; p.101, claims 109-120). Simpson et al. teaches that administration of the disclosed compounds for the treatment of fungal or parasitic infections is performed using vehicles and routes of administration appropriate for the nature and location of the infection, such as, e.g., orally, in tablets, capsules, solutions or suspensions, or systemically by injection, using saline, lipid emulsions, liposomes or other standard parenteral vehicles (p.17-18, para.[0274]). Simpson et al. additionally teaches that the compounds are also effective for the systemic treatment of cancer in light of the functionality of such compounds to accumulate in lysosomes of cancer cells and disrupt their integrity, thereby displaying potent selective cytotoxic activity against such cancer cells when administered to a mammalian subject (p.18, para.[0277]-[0278]; p.101, claims 121-123). Simpson et al. teaches that administration of the disclosed compounds for the treatment of cancer is either orally or intravenously, using 10-2000 mg/day, and may be further administered as a single agent or in combination with other cancer treatments appropriate for the specific type of cancer to be treated (p.18, para.[0282]). Simpson et al. further teaches that intravenous administration of such compounds for the treatment of cancer necessitates dissolving the compound in 
The N-[4-(benzyloxy)phenyl]quinolin-4-amine compound taught by Simpson et al. corresponds to Applicant’s general formula recited in instant claims 1, 5 and 9, in which R1 is heteroarene (specifically, 4-quinoline), R2 is hydrogen, and R3 is hydrogen, thereby meeting Applicant’s requirement that “at least one of R1, R2, and R3 is not hydrogen”.
As Simpson et al. clearly exemplifies the compound N-[4-(benzyloxy)phenyl]quinolin-4-amine, such teaching also clearly anticipates Applicant’s claim 1 directed to the compound per se.
Therefore, instant claims 1, 5 and 9 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Conclusion
Rejection of claims 1-2, 5-6 and 9-10 is proper.
Claims 3-4, 7-8 and 11-12 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that this rejection was originally set forth as it applied to claim 1, noting its further application to claims 2, 5-6 and 9-10, on the basis that such claims employed similar language. Applicant now presents amendments to claims 1, 5 and 9 that are sufficient to overcome the basis of the rejection (thereby necessitating modifying the grounds for rejection to remove claims 1, 5 and 9 therefrom), but do not address this point of ambiguity in claims 2, 6 and 10.